DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerber et al. (US 2021/0301892).
Regarding claim 1, Gerber discloses a friction brake system for a vehicle (see Abstract, FIG. 1), comprising a first gear unit (222, 648) having a first member (222) and a second member (648), wherein the first gear unit is configured for converting a rotary motion of the first member into a braking motion of the second member (see ¶¶ 0037, 0038), wherein the first member (648) is configured such that the rotary motion may be driven by an electric motor (114), and a second gear unit (126) having a spindle (126) and nut (see FIG. 1, nut surrounding spindle (126)) for converting a rotary motion into a linear motion for pad wear compensation (see ¶ 0041), wherein the spindle is connectable to a brake pad (104) (see FIG. 1), characterized in that the second member (222) of the first gear unit and the nut of the second gear unit are mechanically coupled such that, during the braking motion, the second member of the first gear unit pushes against the nut of the second gear unit to press the brake pad against a friction surface (see FIGS. 1, 6C; see also ¶¶ 0037, 0038), wherein the first gear unit and the second gear unit are arranged such that the second gear unit penetrates the first gear unit at least partially (see FIG. 1).
Regarding claim 4, Gerber discloses that the first gear unit comprises at least one ball (142) arranged and retained between the first member (648) of the first gear unit and the second member (222) of the first gear unit to convert a rotary motion of the first member into the braking motion of the second member (see ¶¶ 0037, 0038).
Regarding claim 5, Gerber discloses that the ball of the first gear unit has an axial overlap with the second gear unit (see FIG. 1).
Regarding claim 6, Gerber discloses that the first gear unit is a ball in ramp gear (see FIG. 1), wherein the first member (648) is a first plate with at least one groove (see FIGS. 1, 4A), the second member (222) is a second plate with at least one groove facing the groove of the first plate (see FIGS. 1, 4A), wherein the at least one ball is arranged between the first plate and the second plate (see FIG. 1), wherein the ball is retained by the groove of the first plate and the groove of the second plate (see FIG. 1), wherein the ball in ramp gear is configured to convert a rotary motion of the first plate into a translational motion of the second plate with respect to the first plate (see ¶¶ 0037, 0038).
Regarding claim 8, Gerber discloses that the first gear unit has a travel dependent gear ratio in such a way that a travel distance corresponding to the braking motion is longer for a given rotation angle of the rotary motion when the brake pad is further away from the friction surface as compared to when the brake pad is in contact with the friction surface (see ¶¶ 0037, 0038, FIGS. 6A-6C).
Regarding claim 10, Gerber discloses that the first gear unit (648) is arranged such that the second member (222) is closer to the brake pad than the first member (see FIG. 1), in particular when the braking motion is applied by the electric motor (see FIG. 1).
Regarding claim 11, Gerber discloses that the electric motor is mechanically coupled to the first member of the first gear unit to drive the rotary motion of the first member of the first gear unit (see FIG. 1, ¶ 0024).
Regarding claim 12, Gerber discloses a brake caliper arrangement (100) configured to press another brake pad (106) against a surface opposite the friction surface during the braking motion (see FIG. 1).
Claims 1-6, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antony et al. (US 4,981,197).
Regarding claim 1, Antony discloses a friction brake system for a vehicle (see Abstract, FIG. 1), comprising a first gear unit (9, 10, 11, 12, 13) having a first member (9, 10) and a second member (12, 13), wherein the first gear unit is configured for converting a rotary motion of the first member into a braking motion of the second member (see col. 3, lines 55-62), wherein the first member (9, 10) is configured such that the rotary motion may be driven by an electric motor (see e.g. FIG. 1, lever (8) may be driven by an electric motor via pulling a cable), and a second gear unit (14, 15) having a spindle (15) and nut (14) for converting a rotary motion into a linear motion for pad wear compensation (see col. 4, lines 3-19), wherein the spindle is connectable to a brake pad (2, 3) (see FIG. 1), characterized in that the second member (12, 13) of the first gear unit and the nut (14) of the second gear unit are mechanically coupled such that, during the braking motion, the second member of the first gear unit pushes against the nut of the second gear unit to press the brake pad against a friction surface (see FIG. 1; see col. 3, lines 55-62), wherein the first gear unit and the second gear unit are arranged such that the second gear unit penetrates the first gear unit at least partially (see FIG. 1).
Regarding claim 2, Antony discloses that the nut of the second gear unit is connected to the spindle of the second gear unit via a threaded surface of the nut (see FIG. 1), wherein the threaded surface of the nut (14) has an axial overlap with the first gear unit (see FIG. 1).
Regarding claim 3, Antony discloses that the second member of the first gear unit and the nut of the second gear unit are rotatably coupled such that the nut of the second gear unit is allowed to rotate with respect to the second member of the first gear unit during pad wear compensation (see col. 4, lines 13-19).

Regarding claim 4, Antony discloses that the first gear unit comprises at least one ball (11) arranged and retained between the first member (9, 10) of the first gear unit and the second member (12, 13) of the first gear unit (see FIG. 1) to convert a rotary motion of the first member into the braking motion of the second member (see col. 3, lines 55-62).
Regarding claim 5, Antony discloses that that the ball of the first gear unit has an axial overlap with the second gear unit (see FIG. 1).
Regarding claim 6, Antony discloses that that the first gear unit is a ball in ramp gear (see FIG. 1), wherein the first member is a first plate (9) with at least one groove (10), the second member is a second plate (12) with at least one groove (13) facing the groove of the first plate (see FIG. 1), wherein the at least one ball (11) is arranged between the first plate and the second plate (see FIG. 1), wherein the ball is retained by the groove of the first plate and the groove of the second plate (see FIG. 1), wherein the ball in ramp gear is configured to convert a rotary motion of the first plate into a translational motion of the second plate with respect to the first plate (see col. 3, lines 55-62).
Regarding claim 10, Antony discloses that the first gear unit is arranged such that the second member is closer to the brake pad than the first member (see FIG. 1), in particular when the braking motion is applied by the electric motor (see FIG. 1).
Regarding claim 12, Antony discloses a brake caliper arrangement (1) configured to press another brake pad (2, 3) against a surface opposite the friction surface during the braking motion (see FIG. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gerber et al. (US 2021/0301892), as applied to claims 1 and 4, above, and further in view of Masuda et al. (US 2015/0316933).
Regarding claim 7, Gerber does not disclose that that the first gear unit is a ball screw, wherein the first member is a ball screw nut and the second member is a ball screw shaft surrounded by the ball screw nut.
Masuda teaches a friction brake system for a vehicle (see Abstract, FIG. 1) comprising a ball screw (60, 61), wherein the first member is a ball screw nut (61) and the second member is a ball screw shaft (60) surrounded by the ball screw nut (see FIG. 1).
It would have been obvious to replace the first gear unit of Gerber with a ball screw and a ball screw nut as a simple substitution of one known element for another that only yields predictable results (see Masuda, FIGS. 1, 2; showing ball-screws and ball-ramps as being replaceable elements for one another).  Furthermore, the ball screw allows for a greater variability in the amount of extension/retraction of the piston.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Antony et al. (US 4,981,197), as applied to claim 1, above, and further in view of Chelaidite et al. (US 2018/0087590).
Regarding claim 8, Antony does not disclose that the first gear unit has a travel dependent gear ratio in such a way that a travel distance corresponding to the braking motion is longer for a given rotation angle of the rotary motion when the brake pad is further away from the friction surface as compared to when the brake pad is in contact with the friction surface.
Chelaidite teaches that a friction brake system for a vehicle (see FIGS. 1, 2; Abstract) comprising a first gear unit (34, 36) has a travel dependent gear ratio in such a way that a travel distance corresponding to the braking motion is longer for a given rotation angle of the rotary motion when the brake pad is further away from the friction surface (see FIG. 9, portion (62)) as compared to when the brake pad is in contact with the friction surface (see FIG. 9, portion (64)) (see also ¶ 0076).
It would have been obvious to configure the first gear unit Antony to have a travel dependent gear ratio, as taught by Chelaidite, to provide a gear unit that continues to increase a clamping force while requiring less or the same amount of torque input form the motor (see e.g. Chelaidite, ¶ 0076).  
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
November 1, 2022